982 So. 2d 682 (2008)
Blanchard ST. VAL, Petitioner,
v.
STATE of Florida, Respondent.
No. SC07-1402.
Supreme Court of Florida.
May 8, 2008.
Carey Haughwout, Public Defender, and Patrick B. Burke, Assistant Public Defender, Fifteenth Judicial Circuit, West Palm Beach, Florida, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, Florida; and Celia A. Terenzio, Assistant Attorney General, Bureau Chief, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, Florida, for Respondent.
PER CURIAM.
We initially accepted review of this case, St. Val v. State, 958 So. 2d 1146 (Fla. 4th DCA 2007), on the basis of certified direct conflict with K.Y.L. v. State, 685 So. 2d 1380 (Fla. 1st DCA 1997). See art. V, § 3(b)(4), Fla. Const. However, upon reflection and further consideration we have determined that we should exercise our discretion to discharge jurisdiction in this cause. Accordingly, jurisdiction is discharged and this review proceeding is hereby dismissed.
It is so ordered.
LEWIS, C.J., and WELLS, ANSTEAD, PARIENTE, QUINCE, CANTERO, and BELL, JJ., concur.